 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDARMOUR AND COMPANY, D/B/A ARMOUR CREAMERIESandE.A.WYATT, JR.AMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTHAMERICA, LOCAL No. 127and E.A. WYATT, JR.Cases Nos. 20-CA-530 and 20-CB-174.October 1, 1951Decision and OrderOn June 29, 1951, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter, the RespondentUnion filed exceptions to the Intermediate Report, together with asupporting brief.No exceptions were filed by the Company.The Board, has reveiwed the rulings of the Trial Examiner maderulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and supporting brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.OrderUpon the entire record in this case, and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders :1.That Armour and Company, d/b/a Armour Creameries, Tur-lock, California, its officers, agents, successors, and assigns, shall :a.Cease and desist from :(1)Encouraging membership in Amalgamated Meat Cutters andButcher Workmen of North America, Local No. 127, or in any otherlabor organization of its employees by discharging or refusing toreinstate any employee for lack of membership in, or good standingwith, such organization.(2) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organiza-tion, to form labor organizations, to join or assist any labor organiza-tion, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid and protection, and to refrain'Pursuant to Section 3 (b) of the Act, the Board has delegated, its powers with respectto this case to a three-member panel[Members Houston,Reynolds,and Styles].96 NLRB No. 81. ARMOUR CREAMERIES571from any or all of such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Section8 (a) (3) of the Act.b.Take the following affirmative action, which the Board findswill serve to effectuate the policies of the Act :(1)Offer to 1. A. Wyatt, Jr., immediate and full reinstatement tohis former or a substantially equivalent position without prejudiceto any seniority or other rights and privileges, and make him wholefor any loss of earnings suffered in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy."(2)Upon request, make available to the Board or its agents forexamination and copying all payroll records, social security pay-ment records, time cards, personnel records and reports, and all otherrecords necessary or useful to an analysis of the amount of 'backpay due under the terms of this Order.(3) Post at its plant in Turlock, California, copies of the notice at-tached hereto as Appendix A.2 Copies of such notice, to be suppliedby the Regional Director for the Twentieth Region, shall, after beingduly signed by a representative of Armour and Company, be postedimmediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees customarily are posted.Reasonable steps.hall be taken to insure that such notices are not altered, defaced, orcovered by other material.(4)Notify the Regional Director for the Twentieth Region in writ-ing, within ten (10) days from the date of this Order, what steps ithas taken to comply herewith.2.That Amalgamated Meat Cutters and Butcher Workmen ofNorth America, Local No. 127, its officers, representatives, and agents,shall :a.Cease and desist from :(1)Causing or attempting to cause Armour and Company, d/b/aArmour Creameries, Turlock, California, to discriminate against anyof its employees because such employees are not members or refuse tobecome members of the aforesaid labor organization.(2) In any like or related manner restraining or coercing em-ployees of Armour and Company, d/b/a Armour Creameries, its suc-cessors or assigns, in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, to engage in concerted2If this Order is enforced by a decree of a United States Court of Appeals,the noticeshall be amended by inserting before the words "A Decision and. Order" in the captionthereof the words "A Decree of the United States Court of Appeals Enforcing." 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDactivities for the purpose of collective bargaining or other mutua' .aid and protection, and to refrain from any or all of such activities, ex-cept to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized in Section 8 (a) (3) of the Act.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Notify Armour and Company, d/b/a Armour Creameries,Turlock, California, in writing that it has no objection to the em-ployment of E. A. Wyatt, Jr., and notify Wyatt in writing to thesame effect.(2)Make E. A. Wyatt, Jr., whole for any loss of pay suffered byreason of the discrimination against him in the manner set forth inthe section of the Intermediate Report entitled "The Remedy."(3)Post at its business offices in the Turlock area copies of thenotice attached hereto and marked "Appendix B." 3 Copies of such-notice, to be furnished by the Regional Director for the TwentiethRegion, shall, after being signed by a representative of said Union,be posted by it immediately upon receipt thereof and maintained byit for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to members customarily are posted.Reasonable steps shall be taken to insure that such notices are notaltered, defaced, or covered by any other material.(4)Additional copies of Appendix B, to be furnished by the saidRegional Director, shall be signed by a representative of said Unionand forthwith returned to the Regional Director.These notices shallbe posted, Armour and Company willing, on Armour's bulletin boardswhere notices to employees customarily are posted.(5)Notify the Regional Director for the Twentieth Region inwriting within ten (10) days from thedateof this Orderwhat stepsit has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT encourage membership in AMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OF NORTH AMERICA, LOCAL No.127, or any other labor organization of our employees by5If this Order is enforced by a decree of a United States Court of Appeals, the noticeshallbe amended by inserting before the words "A Decision and Order" in the captionthereof the words "A Decree of the United States Court of Appeals Enforcing." ARMOUR CREAMERIES573means of discharge, refusal to reinstate or by discriminating inany other manner in regard to hire and tenure of employment orany term or condition of employment, except to the extent author-ized by Section 8 (a) (3) of the Act.WE WILL reinstate E. A. Wyatt, Jr., to his forrrI6ror substan-tially equivalent position and make him whole for any loss of paysuffered as a result of the discrimination against him.WE wzr L not in any like or related manner interfere with, re-stain, or coerce our employees in the exercise of their rights to self-organization, to form labor organizations, to join or assist anylabor organization, to bargain collectively through representa-tives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, and to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment as authorized by Section 8 (a) (3) of the Act.All of our employees are free to become or remain members of anylabor organization or to refrain from any such affiliation, except tothe extent that this right may be affected by an agreement in con-formity with Section 8 (a) (3) of the Act.ARMOUR AND COMPANY, D/B/AARMOUR CREAMERIEs,Employer.Dated --------------- By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Appendix BNOTICE TO ALL MEMBERS OF AMALOMATED MEAT CUTTERS AND BUTCHERWORKMEN OF NORTH AMERICA, LOCAL No. 127, AND TO ALL EM-PLOYEES OF ARMOUR CREAMERIESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT Cause or attempt to Cause ARMOUR AND COMPANY,d/b/a ARMOUR CREAMERIES, its officers, agents, successors or as-signs to discharge or refuse to reemploy, or in any other manner todiscriminate against, any employee because he is not a unionmember.WE WILL NOT in any like or related manner restrain or coerceany employee of ARMOUR AND COMPANY, d/b/a ARMOUR CREAM-ERIESin the exercise of their rights to self-organization, to form, 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDjoin, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any or all of such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized by Section 8 (a) (3) of the Act.WE WILL withdraw any objection to the employment of E. A.Wyatt, Jr.,' and make him whole for any loss of pay suffered asa result of the discrimination against him.AMALGAMATED MEAT CUTTERS AND BUTCHERWORKMEN OF NORTH AMERICA, LOCAL No. 127,Labor Organization.Dated -------------- By ----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material..IntermediateReportand Recommended OrderSTATEMENT OF THE CASEUpon separate charges duly filed by E. A. Wyatt, Jr., an individual, againstArmour and Company, d/b/a Armour Creameries, herein called the Respond-ent-Employer or Armour, and against Amalgamated Meat Cutters and ButcherWorkmen of North America, Local No. 127, herein called the Respondent Unionor the Union, the General Counsel of the National Labor Relations Board, hereincalled respectively, the General Counsel and the Board, caused the cases to beconsolidated and issued a consolidated complaint dated March 30, 1951, againstArmour and the Union alleging violations of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act, within the meaning of Sections 8(a) (1) and (3) ; 8 (b) (1) (A) and (2) ; and 2 (6) and (7). Copies of thecharges, the consolidated complaint, the order consolidating the cases, and a noticeof hearing were duly served upon Armour, the Union, and Wyatt.With respect to unfair labor practices, the complaint alleged in substancethat on December 5, 1950, the Union caused Armour to discharge Wyatt becauseWyatt was not a member in good standing of the Union, thereafter causedArmour to refuse to reinstate him, and on the same date told employees ofArmour that they, would have to join the Union and could not otherwise con-tinue in the employ of Armour because of a closed-shop agreement betweenArmour and the Union. The complaint further alleged that Armour dischargedWyatt on December 5 because he was not a member of the Union in goodstanding and thereafter refused to reinstate him for the same reason.Armour filed an answer admitting the jurisdictional allegations of the com-plaint, denying the commission of unfair labor practices, asserting that Wyattwas laid off on December 5, 1950, for cause and that he was thereafter refusedreinstatement for the same reason. The Union's answer denied the jurisdictionof the Board, asserted the unconstitutionality of the sections of the Act whichItwas alleged were violated by the Union, and denied the commission ofunfair labor practices, ARMOUR CREAMERIES575A motion to dismiss the complaint filed by the Union on April 23, 1951, wasdenied by Trial Examiner Martin S. Bennett who in' the same order grantedin part and denied in part the Union's contemporaneous motion for a bill ofparticulars.Pursuant to notice a hearing was held on May 22, 1951, at Modesto, California,before the undersigned Trial Examiner duly designated by the Associate ChiefTrial Examiner.The General Counsel, Armour, and the Union were repre-sented by counsel, participated in the hearing, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.All parties were offered opportunity to argueupon the record and to file briefs.No argument was had and none expressed adesire to file a brief.Upon the entire record in the case and from my observation of the witnesses;Imake the following :FINDINGS OF FACTI.THEBUSINESS OF ARMOURArmour is an Illinois corporation with its principal office and place of businessin Chicago, Illinois, where it is engaged in purchasing and slaughtering livestock and processing and distributing meat products and byproducts. It als'iprocesses and sells poultry, eggs, dairy products, and other allied products, andlmanufactures and distributes soap, toilet articles, fertilizer, margarine, vegetable-oils,wool, and leather.Armour is one of the 4 largest meat processing housesin the United States, operating 31 packing plants in 24 States, and approxi-mately 300 branch houses throughout the United States. Its gross sales forthe year ending December 31, 1950, were in excess of $700,000,000. In the courseand conduct of its business Armour causes substantial amounts of products tobe sold and shipped to various States of the United States, its territories andpossessions, including the State of California.In connection with its business described above, Armour operates dairy andpoultry plants throughout the Central Western portion of the United States inover 50 locations among the several States, one such plant being located atTurlock, California, where Armour does business under the trade name andstyle of Armour Creameries. In 1950, at Turlock, Armour's purchases totaledabout $8,657,000, of which about $99,000 represents purchases made outsidethe State of California. In the same year, sales amounted to about $9,600,000,of which about 35 percent represents the value of shipments to points outsidethe State of California.II. THE UNIONAmalgamated Meat Cutters and Butcher Workmen of North America, Local No.127, is a labor organization admitting to membership employees of Armour.M. THEUNFAIR LABOR PRACTICESA. BackgroundSince 1947 Armour and the Union have been parties to collective bargainingagreements covering production employees.None of the agreements have con-tained a union-shop provision and the evidence is that Armour's position hasbeen consistently to refuse to accord such security to the Union.During Novem-ber and December of 1950, there was an average of 654 employees in the bar- 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining,unit.All but about 100 of these had filed voluntary dues-deduction au-thorizations with Armour running in favor of the Union. J. W. Post, Armour'smanager of industrial relations with respect to such plants as the one at Tur-lock, testified credibly that management at Turlock was directed by him par-ticularly to observe that the contract with the Union contained no provision forunion security and that no test of membership or nonmembership in any labororganization could be applied in connection with employment.B. Thedischargeof B. A. Wyatt, Jr.;the coercion of Rosemary WyattWyatt and his wife Rosemary both applied for employmenton November 6,1950, and both were hired by Foreman Noble Graves as turkey pickers on a piece-rate basis.In this work employees are guaranteeda minimumrate of 75 centsan hourand may earn more depending upon the amount of their production.For the first 6 weeks of her employment, Rosemary Wyatt testified, she failedto pick enough birds to earn theminimumrate.D. A. Wyatt testified that heexceeded the minimum after the first day.Armour's records show that Wyattearned lessthan the minimum for the first 3 days that he worked. After work-ing 7 days as a turkey picker, Wyatt was transferred to an hourly rated jobworking on a truck which went about the countryside picking up poultry pur-chased from growers. After about 2 weeks of this he worked a day or two inthe shipping department and on other odd jobs about the plant. About December1 he was assigned to work hanging chickens on a conveyor chain. This worktoo was compensated by an hourly payment not conditioned upon production.Wyatt understood that the assignment was temporary and that he was filling theplace of an employee on leave.On December 5, while he was at work, Wyatt was approached by Paul Weborg,the Union's businessagent, who asked Wyatt if he was a member ofthe Union.When Wyatt replied that he was not but that he held a paid-up card inanotherlabor organization,Weborg replied that Wyatt was "supposed to belong" to theunion in order to work for Armour.Wyatt then asked if the Union hada closed:shop in the plant,Weborg replied that it had not.Wyatt then went on to ex-]plain that his assignment was temporary and that he wished to avoidthe expenseof union membership if he could. In response to a further question by Wyatt,Weborg explained that Wyatt could work on the job of picking up turkeys in thetruck (work outside the plant) but that if he wished to remain at work insidehe would haveto jointhe Union.Wyatt still refused to apply and Weborg leftsaying that he would see Roy Gearhart, the plant superintendent, to discover, ifhe could, about how long Wyatt would be employedin hangingchickens.Weborgreturned in aboutan hour andtoldWyatt that Gearhart's plans for him wereindefinite,but that if Wyatt would join the Union, he could workany place inthe plant.Wyatt still refused so Weborg left saying that he would see Wyatton hisnext regular visit the following week.That evening Wyatt asked his foreman, Harry Boatwright, what time he shouldreport in the morning. Boatwright answered that the crew would go to work at8 a. in,but that Wyatt should consult Gearhart.Wyatt did so and remarked toGearhart that he hoped Weborg had not caused any trouble. Gearhart repliedthat Weborg did not trouble him ; that he was not fighting Wyatt's battles ; butthat Armour could not have "everybody stirred up for one or two."When Wyattasked if he should return to hanging chickens in the morning, Gearhart answered,"No.He told me I couldn't use you anywhere in the plant because you wouldn't ARMOUR CREAMERIES577join the Union."'Wyatt inquired if he could not work on the truck crew, pickingup poultry.Gearhart answered that he needed no one on that crew.Wyattsuggested that Gearhart get in touch with Weborg to tell the latter that Wyattwas now willing to join the Union. Gearhart replied that Wyatt could do thathimself.The following day Wyatt returned to the plant to see if any job had developed.Gearhart told him that nothing had. So Wyatt telephoned Weborg to tell himthat he was now willing to join the Union.Weborg told Wyatt to meet him atanother plant in Turlock on December 8.Wyatt did so and asked Weborg if thelatter was ready to "sign him up."Weborg replied that he would have to seeGearhart to discover if Wyatt had been replaced with a union member and sug-gested that Wyatt meet him at the Armour plant later in the day. That afternoonsWyatt saw Weborg and Gearhart in conversation and shortly thereafterwas toldby Weborg that there was no work for him.Wyatt remained in the plant for a short time and got into a conversation withaGraves-the foreman who had hired him. Graves remarked that he understoodthat Wyatt had"got messed up with the union."Wyatt admitted that this wasso and asked for work as a picker.Graves answered that his crew was full, so-Wyatt went on.Meeting Foreman Boatwright,Wyatt said that he had lost his;job because he had refused to join the Union. After commisserating with hi=Boatwright said, "Well, there isn't any union representation here in the plant ;the union isn't for the working man.We all know it. It is a company union forthe company.'But there is nothing I can do about it. I just work here, takeorders from[Gearhart],and if he says you can't work here, why, you can't. I'msorry to hear about it."Rosemary Wyatt testified that she, too,was approached by Weborg on Decem-ber 5, and that,when Weborg told her that closed-shop conditions were in effectand that she must do so in order to keep her job,she signed an application cardand authorized Armour to deduct her dues from her wages.Foreman Earl Ruess testified that Wyatt worked for him for a day and a halfin the shipping department and that Wyatt was a talkative individual whoseproclivity for conversation slowed down the operations of the crew to which hewas assigned.Ruess testified that he told Gearhart that members of Wyatt'screw had complained about this characteristic in Wyatt. On cross-examination,when confronted with a pretrial statement,Ruess admitted that Wyatt hadworked directly under him for only 3 hours and that he was unsure that he hadreported to Gearhart as he earlier testified.Plant Superintendent Roy Gearhart testified that he learned from Ruess andothers that Wyatt was too talkative and that he thus interfered with the work ofothers.On December 5, according to Gearhart,he learned that an employee withseniority rights was entitled to the work that Wyatt was doing(Wyatt havingon that date not completed 60 days of service had no seniority rights under theagreement with the'Union) ,that in consequence Wyatt was let go, that therewas no other work for him. Gearhart denied that Weborg had asked for Wyatt'sdischarge or that any representative of the Union had ever asked for the dis-charge of an employee.Gearhart testified that Wyatt came back on two occasionslooking for work, but that, although jobs were open, he did not care to reemployhim.1Page 22, line 22, of the transcript is hereby corrected in punctuation to conformwith this quotation.As the objection of counsel for the Union, interposed at this point,clearly shows, "Wyatt's testimony was that Gearhart uttered the entire sentence begin-ning with 'He told me . ."Thus, creditingWyatt as I do, Gearhart was sayi'agthat Weborg would not consent to Wyatt's employment anywhere in the plant. See Wyatt's.further testimony on this point, transcript pages 175, 176. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeborg denied that he represented either to Wyatt or to Rosemary Wyatt thatthe Union had a closed-shop agreement with Armour or that there was anyrequirement of union membership as a condition of employment.He further.denied that he had requested Gearhart to discharge Wyatt, or any other employee,because of lack of membership in the Union.C. ConclusionsI have no doubt that the central management of Armour has a policy in opposi-tion to the granting of union-shop conditions in bargaining agreements and thatthe management at Turlock was aware of this policy. I doubt seriously that JohnGranahan,general manager of the Turlock plant,had any knowledge concerningthe discharge of Wyatt and I doubt that he had any reason to believe that workin that plant was being in any way conditioned upon membership in the Union.But it was.,As business agent for the Union,Weborg was fulfilling his function in visitingthe Armour plant, policing the contract,and soliciting new workers to join. Ofcourse there was nothing unlawful about this as long as he refrained from re-straining or coercing those who, in the exercise of their rights under Section 7of the Act, preferred not to join. Clearly he overstepped the bounds of permis-sible conduct in respect to Rosemary Wyatt.Her testimony that Weborg toldher that closed-shop conditions prevailed and that shemustjoin the Union inorder to remain at work is believed.Indeed,Weborg's denial that he soexpressed himself to her was forthcoming only after he first answered that hedid not recall doing so.Neither Graves nor Boatwright was called as a witness and Wyatt's testimonyconcerning his conversations with them stands undenied in the record.Theevidence establishes that both of these foremen possessed and exercised effectiveauthority in connection with hire and discharge of employees and both, therefore,were supervisors within the meaning of the Act.However, what Graves saidindicates no more than a belief on the part of Graves that Wyatt was in troublewith the Union and thus out of work. It is not evidence that Wyatt was dis-charged at the request of the Union or because of any consideration of good stand-ing in the Union.The same is true as to the remarks of Boatwright.But I docredit the testimony of the two Wyatts that each of them was told by Weborgthat they must become members of the Union in order to remain as employees.Now to consider the motivation of Gearhart in discharging Wyatt. Gear-hart testified that the moving consideration.was the necessity to provide workfor an employee who had seniority rights.This might serve adequately to ex-plainWyatt's transfer from the chicken-picking job, but not his dischargeAsGearhart testified,in reaffirming a statement earlier given to a representativeof the Board, Wyatt could have been employed as a turkey picker, but was nottold so.Gearhart also testified that on December 5 he knew of no departmentforeman who wanted Wyatt on his crew.Boatwright's observations to Wyatt,Ihowever,indicate thatWyatt was acceptable to Boatwright.The incidentsof complaint which Gearhart related concerningWyattare remarkable in their:triviality.I do not believe that they played any part in the decision to dis-.Finally, Gearhart testified that there was a demand for employeesin early December and that-others were being hired at the time that Wyatt was-discharged.I find that Wyatt was not discharged because of dissatisfaction withibis services or because there was a lack of work of a character that he couldperform.I conclude that Wyatt's testimony-that Gearhart said that the Unionwouldnot permit his employment in the plant against the entire backgroundof evidence adduced in this case,merits belief.I find that Gearhart,believ- ARMOUR CREAMERIES579ing that the continued employment of one who refused to join the Union mightcause some disruption in the plant and being in no serious need for Wyatt'sservices, decided upon and effected Wyatt's discharge.By the discharge, Ar-mour encouraged membership in the Union in violation of Section 8 (a) (3)of the Act.By the same act Armour interfered with, restrained, and coercedemployees in the exercise of rights guaranteed by Section 7 of the Act and therebyviolated Section 8 (a) (1) of the Act.By telling both the Wyatts that the price of continued employment with Armourwas to be paid by applying for membership in the Union, that organization re-strained and coerced them in the exercise of their rights under Section 7 of theAct and thereby violated Section 8 (b) (1) (A) of the Act. There is no directevidence that Weborg demanded or requested of Gearhart that E. A. Wyatt bedischarged.Both denied it. I have found that Gearhart told Wyatt that theUnion would not permit the latter to work in the plant and it is reasonably to beinferred from what Gearhart said on that occasion that he was imputing to theUnion a demand for Wyatt's discharge.However, on the basis of this, to findthat the Union actually made such a demand would be to rely upon hearsay. Iam convinced, nevertheless, that some representation was made to Gearhartby Weborg that resulted in Wyatt's discharge. The circumstances surround-ing the entire incident-(1)Wyatt was told that he must join the Union toprotect his employment, (2)Weborg spoke to Gearhart concerning Wyatt, (3)Weborg again urged Wyatt to join, and (4) Gearhart told Wyatt that he wasdischarged, that the Union would not permit his further employment-compelthe conclusion that except for a demand, request, suggestion, or other expres-sion from the Union of some nature, Wyatt would not have been discharged. Ido not find that there was any general arrangement between Weborg and Gear-hart that new employees would be forced to join the Union. That would havebeen in direct violation of Gearhart's instructions.Further, there is evidencethat perhaps as many as 100.employees were not members of the Union andpresumably were not disturbed in "their jobs.However, the circumstances setforth in the evidence establish that in the case of E. A. Wyatt, Gearhart musthave been told by the Union that the Union objected to the continuation ofWyatt's employment.Gearhart acted upon the objection. I find that the Unionthus caused Wyatt's discharge and thus violated Section 8 (b) (1) (A) and (2)of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Armour and the Union, described in Section III, above, con-sidered in connection with the business of Armour, set forth in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and such of them as have been found to constituteunfair labor practices tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Armour and the Union have committed certain unfairlabor practices, it will be recommended that each cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.Having found that the Union has restrained and coerced employees in theexercise of rights under Section 7 of the Act and as it is my opinion that suchconduct is persuasively related to the possible commission of other unfair laborpractices on the part of the Union in the future, it will be recommended that theUnion be required to cease and desist from in any manner violating the Act. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDHaving found that the Union by securing the discharge of, and Armour bydischarging,E. A. Wyatt, Jr., have violated the Act, it will be recommendedthat the Union withdraw its objection to the employment of Wyatt and thatArmour offer him immediate and full reinstatement to his former or substan-tially equivalent position 2 without prejudice to his seniority or other rightsand privileges,and that each make him whole for any loss of pay he may havesuffered by reason of the discrimination against him by payment to him of a sumof money equal to that he normally would have earned as wages from the dateof discharge to the date in the case of the Union when it withdraws objectionto his employment,and in the case of Armour,of the offer of reinstatement,less his net earnings 3 during such periods.Loss of pay shall be computed uponthe basis of each calendar quarter or portion thereof during the period fromArmour's discriminatory action to the offer of reinstatement except that theUnion may toll its back-pay liability by notifying Armour in writing that itwithdraws any objection to the employment of Wyatt. Loss of pay shall bedetermined by deducting from a sum equal to-that which Wyatt would haveearned for each quarter or portion thereof his net earnings,if any, during thatperiod.Earnings in one particular quarter shall have no effect upon back-payliability for any other quarter.' It will also be recommended that Armour beordered to make available to the Board or its agents upon request payroll andother records in order to facilitate the checking of the amount of back paydue.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1.AmalgamatedMeat Cutters and ButcherWorkmen of North America, LocalNo. 127,is a labor organizationwithin themeaning of Section 2 (5) of theAct.2.By causingArmour and Company todiscriminate in regardto the hireand tenure of employmentof E. A. Wyatt, Jr., AmalgamatedMeat Cutters andButcher Workmenof North America, Local No. 127,has engaged in and is en-gaging in unfair labor practiceswithin themeaning of Section 8 (b) (2) of theAct.3.By such conduct and by threatening employeesof Armourand Companywith lossof employment if they failed to apply formembership in AmalgamatedMeat Cuttersand ButcherWorkmen of North America, Local No. 127, thatorganization has engaged in and is engaging in unfair labor practices withinthe meaning of Section8 (b) (1) (A) of the Act.4.By dischargingE. A. Wyatt, Jr., andthus encouraging membership in alabor organization,Armourand Company has engaged in and is engaging inunfair laborpractices withinthe meaningof Section8 (a) (3) of the Act.5.By such conduct Armour and Companyhas interfered with, restrained,and coercedits employeesin the exerciseof rightsguaranteedin Section 7 ofthe Act andhas engaged in and is engaging in unfair labor practiceswithin themeaning of Section8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affectingcommercewithin the meaning of Section2 (6) and(7) of the Act.[Recommended Order omitted from publication in this volume.]2 The Chase National Bank of the City of New York, San Juan,Puerto Rico,Branch,65 NLRB 827.3Crossett Lumber Company,8 NLRB 4404F.W. Woolworth Company,90 NLRB 289.